Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the RCE (amendment) filed June 3, 2021. Claims 1-19 are pending and claims 2-6 and 10-14 have been withdrawn from consideration.  The rejections under 112(b) have been withdrawn.  Minor modification of the rejections have been made to clarify the rejections based on the amendment and remarks. Response to the remarks can be found below.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide details on the configuration of the processor to move the chassis according to a local reference frame with the feature of a dimension or a point.  These specific motions would require specific programming instructions or particular sensors for the determination of a point on the feature and determining 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chengalva (2011/0144828) in view of Takayama et al (9,817,396, provisional application 62/009,634).  The entire references should be considered.  The cited portions are exemplary and should not be considered to only or complete teaching.
	Regarding claim 1, the claimed unmanned vehicle with chassis is shown as item 200/204; the claimed propulsion system is shown as item 210; the claimed sensors is shown as item 214; the claimed communication system is shown as item 208; the memory is  and the claimed processor is shown as item 206. The purpose of the vehicle is to provide surveillance.  Paragraphs 39 and 55 teaches that this function is performed without operator input. Paragraph 44-45 teaches the task to be performed which includes target identification. Paragraph 47 teaches the control of the propulsion system.  Paragraph 49 teaches the function of the sensor system.  Paragraph 34-35 teaches the movement of the vehicle to a location via waypoints perform the task of surveillance of a target.  Thus, the vehicle is given task data as well as location data.  A target it detected as the vehicle is moving.  While the reference is not explicit is teaching the use of the communication interface to receive the task and location, the reference teaches in paragraph 32 that the computer is configured to perform a mission by the computer system which carries out control processes.  The remote station is able to control the vehicle and its functions.  It would have been obvious to send mission data which includes task and location since the programming function may be performed remotely.  While the reference does not 
Chengalva does not explicitly teach moving the chassis according to a local reference frame defined with reference to the given feature after the feature is detected.  Takayama in the same filed teaches a system with an autonomous vehicle where the vehicle is given a command to deliver a package to a particular home.  The home is a location with a given feature.  The vehicle can identify a particular location (i.e. a porch) at the location which is considered a local reference frame with reference to the given feature.  While the reference teaches getting a command that selects where the package is delivered, it also teaches that upon receiving the particular feature, the package is then delivered without additional input.  It would have been obvious that additional user input would not be required if the user was already aware of the feature or if one did not care about unexpected obstacles.  Thus, the command may include task data that specifies the feature and the function of delivery to the feature, and the vehicle would arrive at the location, detect the feature and complete the task based on the reference frame as defined by the feature.  It would have been obvious to automate the task where the feature is known in advance.

	Regarding claims 8-9, these claims are the method equivalent of the apparatus claim.  Since the apparatus has been shown to be obvious, the method of using the apparatus in its intended manner would also have been obvious.
	Regarding claim 15, the task of surveillance requires moving the vehicle relative to the location of the feature or target.  One of ordinary skill in the art would recognize that surveillance may include anything of interest in the building.  It may include monitoring a door or people or vehicles entering.  It would have been obvious that the vehicle must be moved relative to the target to properly surveil the target.
	Regarding claim 16 and 18, the particular delivery location (i.e. porch) has dimensions associated with the feature in the form of length and width. For example, the boundary of the porch or the railings have dimensions that are associated with the feature.  These dimensions may define the reference frame since they define the boundaries of acceptable delivery points.
	Regarding claims 17 and 19, the particular delivery location (i.e. porch) defines the reference frame.  It would have been obvious to select the delivery point at the center of the porch to be the origin of the coordinate system because that would be the preferred spot.  Any point away from the center can easily be identified as an offset that may be used to correct the delivery point.
Response to Remarks
Applicant argues that the applicant present sufficient details to show possession of the invention.  Specifically, applicant cites Figures 2 and 8 and paragraphs 61 and 62 for support.  
The process of invention, that is the basis for a patent, is a process called reduction to practice.  Invention requires more than having a concept in the mind of the inventor(s).  It requires the inventor(s) to know sufficient details to understand his invention to the extent claimed.  Such details include how to make and/or use the invention.  Prior to AIA , reduction to practice may be shown by evidence (i.e. lab notebook or working model).  Today, reduction to practice is constructive in nature and satisfied by fulfilling the written description requirements of the statute.  While applicant has cited sensory components (camera, LIDAR, radar, accelerometer, magnetometer), these components alone are insufficient to show how to make the invention.  Sensors merely provide data, however, the data must to processed and interpreted to provide useful signals that provide the function and controls necessary.  For example, saying you use a processor to identify faces from a file is insufficient to show how to make the invention when the critical software is missing. Absent such details, the results would be magical since there is nothing to bridge the gap between imagination and reality.  Thomas Edison once said that: invention is 1% inspiration and 99% perspiration.  The perspiration is the effort to reduce the invention to practice. 
While applicant points to sensors to “detect” features.  Examples of sensors recited includes cameras, LIDAR devices, radar, accelerometers and magnetometers and the like.  Thus, the possible sensors are vast.  The issue is not the sensors since they are generally known.  The missing details is the algorithms or software to processor the sensory data to allow the unmanned vehicle to perform the navigation function.  Such details are at the heart of the invention and are critical to its function.  Applicant has not provided details for this critical element for ANY 
	With respect to the art rejections, applicant argues that the reference alone or in combination do not describe or suggest a processor configured to, responsive to the give feature being detected, control the propulsion system to execute a task data, wherein the task data comprises commands to move the chassis according to a local reference frame defined with reference to the given feature.  In particular, applicant conclusively argues that Takayama’s teaching of navigation to a home with the given feature being a particular location (porch) corresponds to the claimed local reference frame.  Then applicant argues that Takayama uses GPS to navigate to the target location based on GPS coordinates and it would not be accurate for performing delivery if the feature moves after the target location has been confirmed.  In contrast, because the claimed invention moves the chassis according to a locals reference frame with a given feature, the unmanned vehicle can still navigate to the location on the local reference frame without knowledge of the exact position of the feature.  
	The Examiner disagrees with this characterization of the references.  The use of GPS is entirely irrelevant to the argument.  It is merely used because the distances are much greater than for a camera to detect a particular feature. Thus, the GPS is merely an aid to find an area near the particular feature with its own reference frame.  Once the unmanned vehicle in Takayama is near the location, it is able to use its camera to identify particular features (i.e. porch).  This feature then provides a local reference frame for additional actions. The feature, along with its location does not have be identified in advance. Thus, if the porch is relocated with respect to the house, the system is still able to identify the feature independently.  While a user may selects the 
	The limitations in amended claims 16-19 have been addressed in the rejections. The identification of a feature also identifies the dimensions of the feature and these dimensions serve as the boundaries or point to guide the task.  Thus, where the task is the delivery of a package to a porch, the identification of the porch sets the boundaries as identified by the porch.  Further, the center of the object would be considered the target and may be considered the origin of the coordinate system since any deviation from the point may easily be considered an offset that may be corrected. In fact, Takayama teaches the identification of an offset to guide the task. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byford teaches an autonomous navigation system based on location labels which may be considered features. Avitzour teaches that features with dimensions serve as landmarks for navigation. Hamza teaches the identification of the boundaries of an object by its shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        




June 15, 2021